Citation Nr: 0836550	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 24, 1957 to 
October 23, 1957, and he served in the Army National Guard on 
active duty for training from August 5-19, 1956, August 4-18, 
1957, August 3-17, 1958, and August 2-16, 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the claims.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript of the hearing is of record.  

The Board remanded the claims in March 2008 for additional 
development.  The actions directed by the Board have been 
accomplished and the claims have been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  There is no persuasive medical evidence of record showing 
that the veteran's bilateral hearing loss is etiologically 
related to active service.  

2.  There is no persuasive medical evidence of record showing 
that the veteran's tinnitus is etiologically related to 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

For certain chronic disorders, such as hearing loss and other 
organic diseases of the nervous system, service connection 
may be granted on a presumptive basis if the disease is 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran contends that he served as a gunner, mortar 
specialist, and truck driver while on active duty.  More 
specifically, the veteran reports being on a four-deuce 
mortar in the 154th Infantry Mortar Division, which is the 
largest mortar.  He asserts that he would fire the mortar 
approximately several weeks every month without the use of 
hearing protection, and denies being exposed to any hazardous 
acoustic trauma prior to service.  The veteran reports that 
he first began noticing he had a hearing problem in the early 
1960s, but acknowledges that he did not seek treatment until 
1995, when his wife got tired of yelling at him and he 
noticed that the ringing in his ears had gotten very loud.  
See February 2008 hearing transcript.  

A January 2006 Memorandum indicates that the veteran's 
service treatment records are unavailable for review.  
Subsequent to this memorandum, however, the veteran's service 
treatment and service personnel records were associated with 
the claims folder.  These available records are devoid of 
reference to complaint of, or treatment for, hearing 
problems, to include hearing loss and/or tinnitus.  Rather, 
the veteran consistently denied ear, nose or throat trouble 
and running ears, and clinical evaluation of his ears and 
drums was consistently normal.  See November 1955, September 
1957 and November 1958 reports of medical examination and 
history.  

The post-service medical evidence of record reveals that the 
veteran was seen in July 1995 with complaint of a long 
history of hearing loss and complaint of some high pitched 
noise in his ears.  He reported working around a lot of loud 
equipment in the past.  The veteran was found to have a 
significant hearing loss in the higher frequencies and 
discrimination scores were reported as down.  The possibility 
of an intracranial lesion, such as an acoustic neuroma, and 
Meniere's disease were discussed with the veteran.  No 
diagnosis related to tinnitus was made and no opinion on the 
etiology of the veteran's hearing loss was provided.  See 
record from G.C. Shipp.  

A March 2006 record from Dr. J.A. Hutcheson reports that the 
veteran is a 67 year old with a history of hearing loss who 
served as a gunner in the military with significant noise 
exposure during that time.  It was also noted that the 
veteran had had problems for approximately the last 45 years.  
Physical examination revealed that the veteran's tympanic 
membranes (TMs) appeared normal bilaterally.  A repeat 
audiogram was reported to show significant worsening of his 
sensorineural loss since the previous one in 1995, with 
speech reception threshold (SRT) of 65 in the right ear and 
70 in the left, and discrimination scores of 60 percent in 
the right and 84 percent in the left.  The Board notes that a 
copy of this audiogram was later associated with the claims 
folder.  Dr. Hutcheson reported that he believed the 
veteran's military experience caused significant noise 
exposure according to his history, which worsened his hearing 
loss.  Dr. Hutcheson also noted that the only two audiograms 
done in that clinic were conducted after his military 
experience, so there was no pre-exposure history to relate.  
No diagnosis of tinnitus was made.  

The veteran underwent a VA compensation and pension (C&P) 
examination in April 2008, at which time his claims folder 
was reviewed.  The examiner reported that no audiometric data 
had been found.  The veteran denied exposure to loud noise 
prior to service, reported exposure to loud noise while in 
service from his work as a gunner without hearing protection, 
reported occupational noise exposure after service from 
working as a carpenter with hearing protection used some of 
the time, and reported recreational exposure to loud noise 
after service from leaf blowers and gunfire without hearing 
protection.  The veteran also reported constant tinnitus in 
the right ear (AD).  He indicated that it sounded like 
roaring, but was unable to pinpoint a time of onset, only 
reporting that it had been there "as long as he could 
remember."  The examiner indicated that there was no known 
etiology.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
75
80
LEFT
30
45
60
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  The examiner reported that acoustic 
immittance yielded Type A tympanograms and present 
ipsilateral acoustic reflexes for both ears indicating normal 
middle ear function.  The veteran was diagnosed with hearing 
within normal limits at 250 Hz with mild to severe 
sensorineural hearing loss 500-8000 Hz, in both ears (AU).  
The examiner reported that without previous audiograms, it 
was not possible to provide an opinion, other than one based 
upon speculation, concerning the relationship of the 
veteran's hearing loss and tinnitus to his noise exposure 
while in service.  

The evidence of record does not support the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus.  As an initial matter, the available service 
treatment records are devoid of any reference to problems 
with hearing and/or tinnitus; rather, the veteran 
consistently denied having any problems associated with his 
ears.  As such, there is no evidence of chronic bilateral 
hearing loss or tinnitus during service.  Moreover, the 
earliest post-service medical evidence of record related to 
complaints of hearing loss and tinnitus is dated July 1995, 
more than twenty five years after his separation from 
service.  This large span of time does not support a finding 
that the veteran has had continuity of symptomatology since 
service.  There is no evidence of bilateral hearing loss or 
tinnitus within one year of the veteran's separation from 
service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

There is also no persuasive medical evidence establishing a 
link between either the veteran's bilateral hearing loss or 
tinnitus and his service.  While the Board acknowledges Dr. 
Hutcheson's statement that the veteran's military experience 
caused significant noise exposure, which "worsened" his 
hearing loss, this opinion is not afforded any probative 
value.  This is so because Dr. Hutcheson did not provide a 
basis for this opinion and there is no indication that he 
reviewed the claims folder.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993; Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  
The Board also points out that the veteran failed to report 
to Dr. Hutcheson his significant post-service noise exposure, 
though he did report it to the VA examiner.  

The VA examiner, on the other hand, stated that without 
previous audiograms, it was not possible to provide an 
opinion, other than one based upon speculation, concerning 
the relationship of the veteran's hearing loss and tinnitus 
to his noise exposure while in service.  The Board finds that 
the VA examiner adequately explained why she was unable to 
provide an opinion and, as such, her determination is 
afforded probative value.  In the absence of persuasive 
medical evidence establishing a link between the veteran's 
bilateral hearing loss and tinnitus to service, service 
connection is not warranted and the claims must be denied.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the January 2006 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See January 2005 letter.  Accordingly, the duty to 
notify has been fulfilled.  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See April 
2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's available service treatment records were 
obtained, private treatment records were associated with the 
claims folder, and he was afforded an appropriate examination 
in connection with his claims.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

In his September 2008 informal hearing presentation, the 
veteran's representative requested that the Board obtain the 
opinion of an independent medical expert (IME) concerning the 
relationship between the veteran's service and his hearing 
loss and tinnitus.  The Board may obtain an advisory medical 
opinion from an IME when, in its opinion, a medical opinion 
is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2007).  However, no issue of medical 
complexity or controversy was identified.  The Board 
concludes that an IME opinion is not required or necessary in 
this case.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


